IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEUTSCHE BANK NATIONAL TRUST               : No. 160 EAL 2022
COMPANY,                                   :
                                           :
                   Respondent              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
SHIRRETHA THURMOND,                        :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal

is DENIED.